Order entered December 19, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01503-CV

                           IN RE JEROME JOHNSON, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F01-53637-JH

                                         ORDER
                         Before Justices Francis, Evans, and Schenck

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE